Exhibit 10.6

 

HECLA MINING COMPANY

 EXECUTIVE AND SENIOR MANAGEMENT

 LONG-TERM PERFORMANCE PAYMENT PLAN

 

(As Amended and Restated January 1, 2015)

 

Article I
Introduction

 

This instrument constitutes the Hecla Mining Company Executive and Senior
Management Long-Term Performance Payment Plan (the “Plan”), as amended and
restated effective January 1, 2015.

 

Article II
Plan Purpose and Objectives

 

Plan objectives include:

 

●

Focusing managing attention on key activities and initiatives. We want key
decision makers to allocate time and energy to those key activities that drive
the Company’s performance.

 

●

Encouraging open and frequent communications. We want key decision makers to
openly communicate with their peers regarding their ideas and suggested
approaches in order to assist the Company in achieving its goals.

 

●

Establish meaningful, challenging and achievable performance targets. We want to
provide a financial incentive for individuals to seek to meet achievable
performance targets.

 

●

Recognize contribution to long-term growth objective efforts. Every position is
important and contributes to the day-to-day success of the Company. However, a
few individuals hold positions that can have long-term and dramatic impact on
the future of the Company. Because these efforts are so critical, it is
important to recognize both the individual contributions as well as the team
contributions.

 

●

Attract and retain high caliber executives and senior management. Compensation
is an important consideration in a high caliber leader’s willingness to join and
stay with a top-performing organization. This Plan helps meet this important
objective by providing key leaders the opportunity to earn above industry
standard total compensation through personal and organizational performance.

 

●

Link Participant interests to those of the Company’s shareholders. Our entire
compensation philosophy is based on achieving performance results that are in
the best interest of our shareholders and provides them the opportunity to
realize wealth through our performance.

 

Article III
Duration of the Plan

 

The Plan commenced effective January 1, 2003 and shall remain in effect, subject
to the right of the Compensation Committee to amend or terminate the Plan at any
time. Under this Plan, a new performance period begins each calendar year and
runs for multiple year periods. Payment, if earned, is made in the year
following the performance period. The following table provides an example of how
the Plan works using overlapping three-year performance periods.

 

 
 

--------------------------------------------------------------------------------

 

 

Example Overlapping Performance Periods

 

   

Performance

                       

Period

 

2015

 

2016

 

2017

 

2018

 

2019

 

2020

   

1

             

Payment
1

           

2

               

Payment
2

       

3

               

Payment
3

 

In this example, the first performance period will run from January 1, 2015
through December 31, 2017. The first performance payout, if earned, would be
made in 2018. The next performance period, if approved by the Compensation
Committee to be a three year period, will run from January 1, 2016 through
December 31, 2018. The payout for this period, if earned, would be made in 2019.

 

The purpose of having multiple year performance periods is to recognize that
some activities require significant periods of time to be implemented and for
measurable results to accrue. Multiple year periods also provide the opportunity
to adjust performance activities to keep on track toward performance targets.
Starting a new plan period each year provides the opportunity to adjust for new
conditions and circumstance or priorities. For example, a merger or acquisition
could change the nature and level of subsequent year targets. Such an event
would not change non-matured plan periods target but would be taken into account
in future Plan periods.

 

Article IV
Eligibility

 

Upon the recommendation of the Chief Executive Officer, the Compensation
Committee of the Board of Directors (the “Compensation Committee”) will
establish participation eligibility requirements. Initially, eligibility will be
restricted to those key executives and senior managers whose activities and
decisions have a direct impact on the long-term strategic performance of the
Company. These individuals constitute “Eligible Employees” for purposes of the
Plan. As used hereunder, “Participant” shall mean any Eligible Employee approved
for participation by the Compensation Committee. The Compensation Committee,
with the recommendation of the Chief Executive Officer, shall have the sole
discretionary authority to determine which employees shall be Eligible Employees
for purposes of participation in the Plan.

 

A.     New Eligible Employees

 

Eligible Employees hired after a performance period has commenced will be
eligible to participate in the Plan on a prorated basis, and participate fully
as of the beginning of the next new performance period that begins after their
date of hire with the Company.

 

 
- 2 -

--------------------------------------------------------------------------------

 

 

B.     Promotion and/or Salary Changes

 

Promotion and/or salary changes that may affect the basis for determining the
target number of performance units a Participant may be eligible to receive will
be adjusted on a pro-rated basis for non-matured plans.

 

C.     Reassignment and/or Relocation

 

Position reassignment, change in job scope or relocation that may affect the
basis for determining the number or performance units a Participant may be
eligible to receive may be adjusted on a pro-rated basis for any non-matured
plans.

 

D.     Leaves of Absence

 

Eligibility to continue participation in any non-matured or future performance
periods on a pro-rata basis preceding and after the effective dates of an
approved leave of absence will be at the sole discretion of the Chief Executive
Officer.

 

E.     Death

 

Beneficiaries of a Participant who dies during a performance period, and who has
participated in prior performance periods not reaching maturity, will be
entitled to a pro-rated share of the target performance award within
seventy-five days of the Participant’s death.

 

F.     Retirement

 

A Participant who retires during a performance period will be eligible to
receive a pro-rated share of target awards, if earned, for any performance
period for which the Participant was eligible and which have not reached
maturity.

 

G.     Disability

 

Eligibility to continue participation in any non-matured performance periods on
a pro-rata basis preceding and after the dates of a disability will be at the
sole discretion of the Chief Executive Officer. A Participant is deemed as being
Disabled if they meet one of the following requirements: (A) the Participant is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months; (B) the Participant is, by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months,
receiving income replacement benefits for a period of not less than three (3)
months under the Company’s long-term disability plan; or (C) the Participant is
determined to be totally disabled by the Social Security Administration.

 

H.     Voluntary Separation from Service

 

Participants who separate from the service of the Company will not be eligible
to receive any long-term incentive award from any non-matured performance plan
periods. The determination of whether any Participant has separated from the
service with the Company shall be made in accordance with Section 409A of the
Code, and Treasury Regulations §1.409A-1(h) issued thereunder.

 

 
- 3 -

--------------------------------------------------------------------------------

 

 

 

I.      Involuntary Separation from Service

 

Eligible Participants, whose separation from the service of the Company is
involuntary, other than as provided in this description, will not be eligible to
receive any long-term incentive award from any non-matured performance periods.
The Chief Executive Officer retains the authority to review each such instance
and may make pro-rata awards under non-matured plans at his sole discretion.

 

J.     Change of Control

 

Eligible Participants will receive a pro-rated share of targeted awards upon the
event of a change of control. A change of control shall be deemed to have
occurred upon the change in ownership of the Company, a change in effective
control of the Company or change in the ownership of a substantial portion of
the assets of the Company, as defined under Treasury Regulations §
1.409A-3(i)(5).

 

K.     No Acceleration or Additional Deferral

 

No Participant in the Plan shall be entitled to accelerate the payment of their
performance awards hereunder to a date that precedes the otherwise applicable
payment dates. Once a Participant, or their Beneficiary, becomes entitled to
receive a performance hereunder, distribution of such amount cannot be deferred
for any reason except to the extent that the Participant made a timely election
to defer payment under the Hecla Mining Company Key Employee Deferred
Compensation Plan.

 

Article V
Plan Value Potential

 

Each Participant will receive a number of performance units at the beginning of
each performance period. Performance units will be dollar-denominated units
whose payment and/or value is contingent upon performance as determined by the
Compensation Committee. The nominal target value for each performance unit will
be determined by the Compensation Committee in its discretion.

 

Article VI
Performance Measures

 

Long-term performance targets, measures, or objectives should reflect the
long-term strategic objectives of the Company as determined from time to time.
For all Participants other than the Chief Executive Officer, performance targets
and their measurement criteria will be recommended for each performance period
by the Chief Executive Officer to the Compensation Committee for approval by the
Compensation Committee. The performance targets and measurement criteria for the
Chief Executive Officer must be approved by the Compensation Committee. Specific
performance targets and measurement criteria may change from one performance
period to the next.

 

Once set for a performance period, performance targets, measurers, or objectives
are not expected to change. It is expected that significant events causing the
Company’s long-term strategy to change will change the targets, measurers or
objectives to change subsequent performance periods. However, it is in the
discretion of the Compensation Committee to change targets, measurers, or
objectives.

 

Article VII
Performance Award Value

 

Periodically, the Compensation Committee may establish a procedure, target or
range of outcomes that could provide the basis for determining the value of the
units. Meeting the performance targets (which, for the first performance period
are cash flow from operations and gold equivalent resources) will create a
performance unit nominal value. However, the value of performance units can be
below and above the nominal value, depending upon performance as determined by
the Compensation Committee.

 

 
- 4 -

--------------------------------------------------------------------------------

 

 

Article VIII
Performance Award Distribution

 

The primary determination on the number of performance units awarded will
reflect the objective of providing the potential for a Participant to realize
targeted total compensation levels. However, there will be other factors
considered including scope of position responsibilities, accountabilities and
involvement with specific strategic initiatives, ability to influence outcomes
and other factors. In addition, the Compensation Committee, in its sole
discretion, may make adjustments to awards earned by Participants in connection
with achieving performance targets, and may also make awards to Participants in
the event performance targets are not met.

 

The Compensation Committee will, as soon as practical after the end of the
performance period, determine the amount, if any, that will be paid with respect
to the performance period. Payments, if any, will be made in one or more
installments between January 1 and December 31 of the year following the end of
the performance period, except to the extent payment is subject to a Participant
election under the Company’s Key Employee Deferred Compensation Plan. Payment
may be in the form of cash and/or stock, with any shares of stock being granted
under the Company’s 2010 Stock Incentive Plan or subsequent stock incentive plan
adopted with shareholder approval.

 

Participants may elect to defer any performance unit award amounts up to 100% of
the award pursuant to the terms of the Company's Key Employee Deferral Plan.

 

Article IX
Other Information

 

A.     Regulatory Compliance

 

The Plan is intended to comply with the provisions of Section 409A of the Code,
including the rules, regulations and interpretations issued thereunder. To the
extent any provision of the Plan is inconsistent with the aforementioned
regulatory requirements, said provisions shall be superseded and the
requirements of Section 409A of the Code shall govern and control.

 

B.     Designation of Beneficiary

 

Each Participant may provide a written designation of the person(s) or
entity(ies) who will be the Beneficiary or contingent Beneficiary, to whom any
benefit under the Plan will be paid in the event of the Participant's death. A
Participant may change this written designation at any time. The written
Beneficiary designation most recently filed before the Participant's death will
govern in all cases. The Compensation Committee has the right, but not the
obligation, to require that the spouse of the Participant join in the
designation of any Beneficiary who is a person other than the Participant's
spouse. In the absence of an effective, written, Beneficiary designation, any
amount payable to the Participant will be paid to the individual to whom the
Participant is married at death, or if the Participant was not married at death,
to the Participant's surviving children in equal shares, or if none, to the
Participant's estate.

 

 
- 5 -

--------------------------------------------------------------------------------

 

 

C.     Amendment or Termination of the Plan

 

The Company, by action of the Compensation Committee, reserves the right to
amend, modify, terminate, or discontinue the Plan at any time; and to make or
not make any awards, such action shall be final, binding, and conclusive as to
all parties.

 

D.     Correction of Errors

 

The Compensation Committee may correct errors that occur in the administration
of the Plan, which may require the adjustment of a Participant's award. The
Compensation Committee has no obligation to notify any affected Participant of
such correction. With respect to any power of authority which the Compensation
Committee has authority to exercise under the Plan, such discretion shall be
exercised in a nondiscriminatory manner.

 

E.     No Employment Guarantee

 

Nothing in this Plan or in related Plan documents shall confer the Participant
any right to continue in the employ of the Company or any subsidiary, or shall
interfere with or restrict in any way the rights of the Company or its
subsidiaries, which are expressly reserved, to discharge the Participant at an
time for any reason whatsoever, with or without cause.

 

F.     No Assignment

 

Subject to a Participant’s right to name a Beneficiary under the terms of the
Plan, a Participant may not assign, pledge or encumber his or her interest, if
any, under the Plan.

 

G.     Governing Law

 

The Plan will be governed by the laws of the State of Idaho.

 

H.     Unfunded States

 

The benefits hereunder are unfunded and payable solely from the general assets
of the Company. No Participant in the Plan has any interest whatsoever in any
specific asset of the Company.

 

I.     Claim Process

 

The Compensation Committee has the sole discretion to decide all issues of fact,
law or interpretation arising under this Plan. Any decision of the Compensation
Committee that is not an abuse of discretion must be upheld by a court of law.

 

J.     No Employment Contract

 

Nothing contained herein shall be construed to constitute an employment
contract.

 

 
- 6 -

--------------------------------------------------------------------------------

 

 

K.     No Exclusivity

 

The adoption of the Plan by the Board of Directors shall not be construed as
creating any limitations on ·the power or authority of the Company to adopt such
other or additional incentive or compensation arrangements as the Compensation
Committee may deem necessary or desirable.

 

 

HECLA MINING COMPANY

 

 

 

 

By:

 

        Its:           Date:  

 

 

 - 7 -